Case 1:20-cv-00320-JMS-DML Document 107-3 Filed 04/30/21 Page 1 of 7 PageID #: 565




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION
                                                                                            B
   GABRIELA NIEVES;

                   Plaintiff,
   v.
                                                         Case No: 1:20-cv-00320-JMS-DML
   CARMEL CLAY SCHOOLS, CHRIS
   PLUMB, JOHN GOELZ, and RED ROOF
   INN,

                   Defendants.


        GABRIELA NIEVES RESPONSE SCHOOLS’ FIRST INTERROGATORIES TO
                                PLAINTIFF

                                        INTERROGATORIES

  1.      Identify each person who provided information used, or relied upon, to answer these

          interrogatories.

          ANSWER:

  My attorneys, my parents, and myself.



  2.      State and specify the details of all damages you seek to recover as a result of this litigation.

          ANSWER:

          Objection calls for a legal conclusion. Without waiving any objections I seek to recover

  for the physical and emotional trauma of being raped by John Goehlz. Goehlz, who was my

  coach when I swam for Carmel High School, raped me. He violated my trust and took naked

  pictures and videos of me engaging in explicit sex acts as a minor.

          As a result of reporting to Goehlz to law enforcement I was osterized by the Carmel

  High School Community, specifically but not exclusively the Carmel High School Swim

                                                     1
Case 1:20-cv-00320-JMS-DML Document 107-3 Filed 04/30/21 Page 2 of 7 PageID #: 566




  Plaintiff reserves the right to amend this response as discovery is ongoing. Plaintiff has spoken

  with:

        1. My parents

        2. My therapist at Prevail

        3. Law enforcement specifically Federal Agent Michael Johnson and Fishers Police Officer

           John Pirics

        4. Caleb Shaffer

        5. Attorneys for law enforcement.



  9.       Identify the basis, documents, and “good ground[s]” under Rule 11 supporting your

           allegations in Paragraph 11 of Plaintiff’s Complaint that “parents of other Carmel

           swimmers related to Defendant Plumb their concerns that Goelz’s interactions with female

           swimmers was inappropriate.” Include in your answer all parents known to you who spoke

           with Defendant Plumb and your knowledge of what was said.

           ANSWER:

           Plaintiff reserves the right to amend this response as discovery is ongoing.

           On December 12, 2017 Ron Hahn, a father of a friend and teammate Elizabeth Hahn

  contacted Carmel Clay School employee, Jon Ranochak about John Goelz having inappropriate

  conversations with me. Mr. Ranochak relayed those concerns in an email to another Carmel Clay

  School employee Chris Plumb; neither Plumb nor Ranochak did a proper investigation of Mr.

  Hahn’s concerns, including never speaking about them to my parents or myself.

  10.      Identify the basis, documents, and “good ground[s]” under Rule 11 supporting your

           allegations in Paragraph 40 of Plaintiff’s Complaint that “Mr. Plumb and Carmel Clay



                                                    5
Case 1:20-cv-00320-JMS-DML Document 107-3 Filed 04/30/21 Page 3 of 7 PageID #: 567




           Finally please see my response to Interrogatory #10. I reserve the right to amend this

  response as discovery is ongoing.

  11.      Identify the basis, documents, and “good ground[s]” under Rule 11 supporting your

           allegations in Paragraph 41 of Plaintiff’s Complaint that “Carmel Clay Schools have a long

           history of tolerating sexual relationships between their coaches, teachers, and staff and

           underage students.” Include in your answer the other “historical” instances to which you

           are referring and how they are relevant to the present litigation.

           ANSWER:

           Objection to the extent this interrogatory is calling for a legal conclusion under “Rule 11”

  which Counsel for Plaintiff assumes is Federal Rule of Civil Procedure 11. Objection has this is

  not the appropriate method of bringing a Rule 11 allegation, further Plaintiffs allegations are well

  founded and Carmel Clay pursuit of Rule 11 remedies would be sanctionable.

           The Carmel School Defendants are in the best position to identify all of their teachers,

  coaches, administrators, and employees who have raped the children in their care since Carmel

  established a girls swim team in 1979. However from the public record Plaintiff has established

  the following;


    Swim Coaches at Carmel High School Who Sexually Assaulted Female Athletes Since 1994:

  Swimming became an official girls high school sport in Indiana in 1979, since 1979 the
  following men have coached the Carmel High School Team and raped their female Swimmers :

        a. Ray Lawrence head coach from 1979- 1994, banned for life by USA Swimming in 2010
           Lawrence for having sex with his minor female swimmers at Carmel.
           https://swimswam.com/ray-lawrence-becomes-highest-profile-coach-since-uchiyama-to-
           receive-permanent-usa-swimming-ban/

        From 1994 onward Carmel High School has actively concealed why Lawrence suddenly

  stopped coaching their girls swim team in 1994. Ray Lawrence went onto become the high

                                                     7
Case 1:20-cv-00320-JMS-DML Document 107-3 Filed 04/30/21 Page 4 of 7 PageID #: 568




         “historical” instances to which you are referring and how they are relevant to the present

         litigation.

         ANSWER:

         Objection to the extent this interrogatory is calling for a legal conclusion under “Rule 11”

  which Counsel for Plaintiff assumes is Federal Rule of Civil Procedure 11. Objection has this is

  not the appropriate method of bringing a Rule 11 allegation, further Plaintiffs allegations are well

  founded and Carmel Clay pursuit of Rule 11 remedies would be sanctionable.

         I fully incorporate my answers to prior interrogatories here as if set forth fully. Carmel

  High School has a long history of swim coaches raping their female swimmers and not taking

  corrective measures to protect female swimmers from sexual assault. Carmel never reported Ray

  Lawrence’s rapes of his girl swimmers in the 1980’s and instead stayed silent as Mr. Lawrence

  spent decades around girls in another school district. In the 1990s Carmel High School swim

  coach (Tony Young) have failed to report the gang sodomy of a mentally handicapped swimmer

  and in the 2000s Carmel Swim Coach committed suicide after he was charged criminally for

  having sex with the girls he coached at Carmel High School. Sadly, the absolute disregard for the

  safety of minor swimmers has continued unabated into the 2010’s; in December 2017 Carmel

  Swim Coaches Plumb and Ranochak failed to properly address specific concerns about Carmel

  Swim Coach Goelz’s and myself, those failures led to my rapes in 2018.

         This pattern of in action regarding the rape of minor swimmers at the Carmel Clay

  Schools is relevant to my claims for damages, including but not limited to my claims for punitive

  damages based on the deliberate indifference of the Carmel Schools under Title IX.




                                                   9
Case 1:20-cv-00320-JMS-DML Document 107-3 Filed 04/30/21 Page 5 of 7 PageID #: 569




  13.    Identify the basis, documents, and “good ground[s]” under Rule 11 supporting your

         allegations in Paragraph 46 of Plaintiff’s Complaint that “Defendants Plumb, and Carmel

         Clay Schools created and maintained the environment and conditions necessary for Goelz

         to access, groom, and ultimately rape Miss Nieves.” Include in your answer the alleged

         “conditions” you claim Carmel Clay Schools created.

         ANSWER:

         Objection to the extent this interrogatory is calling for a legal conclusion under “Rule 11”

  which Counsel for Plaintiff assumes is Federal Rule of Civil Procedure 11. Objection has this is

  not the appropriate method of bringing a Rule 11 allegation, further Plaintiffs allegations are well

  founded and Carmel Clay pursuit of Rule 11 remedies would be sanctionable.

  Objection repetitive and duplicative of Interrogatories 9, 10, 11, and 12. Please see the responses

  to interrogatories 9-12.

  14.    Identify the basis, documents, and “good ground[s]” under Rule 11 supporting your

         allegations in Paragraph 55 of Plaintiff’s Complaint that “[a]t least one appropriate person

         within Carmel Clay Schools had actual knowledge that Goelz was behaving in a sexually

         inappropriate manner towards Miss Nieves.” Include in your answer the name of the

         individual who possessed knowledge and when/how you allege he/she came to possess it.

         ANSWER:

         Objection to the extent this interrogatory is calling for a legal conclusion under “Rule 11”

  which Counsel for Plaintiff assumes is Federal Rule of Civil Procedure 11. Objection has this is

  not the appropriate method of bringing a Rule 11 allegation, further Plaintiffs allegations are well

  founded and Carmel Clay pursuit of Rule 11 remedies would be sanctionable. Further this

  interrogatory calls for information that is protected by the attorney client privilege. Discovery



                                                   10
Case 1:20-cv-00320-JMS-DML Document 107-3 Filed 04/30/21 Page 6 of 7 PageID #: 570




  has revealed that at least two Carmel School employees (in addition to Carmel Clay High School

  Swim Coach Goelz) had actual knowledge of an inappropriate relationship between myself and

  Goelz by December 12, 2017 : Jon Ranochak and Chris Plumb.



  15.    Identify the basis, documents, and “good ground[s]” under Rule 11 supporting your

         allegations in Paragraph 82 of Plaintiff’s Complaint that Carmel Clay School was negligent

         for “failing to adequately respond to reports of inappropriate conduct.”

         ANSWER:

         Objection to the extent this interrogatory is calling for a legal conclusion under “Rule 11”

  which Counsel for Plaintiff assumes is Federal Rule of Civil Procedure 11. Objection has this is

  not the appropriate method of bringing a Rule 11 allegation, further Plaintiffs allegations are well

  founded and Carmel Clay pursuit of Rule 11 remedies would be sanctionable.

         On December 12, 2017 Ron Hahn, a father of a friend and teammate Elizabeth Hahn

  contacted Carmel Clay School employee, Jon Ranochak about John Goelz having inappropriate

  conversations with me. Mr. Ranochak relayed those concerns in an email to another Carmel Clay

  School employee Chris Plumb; neither Plumb nor Ranochak did a proper investigation of Mr.

  Hahn’s concerns, including never speaking about them to my parents or myself.



  16.    Identify the basis, documents, and “good ground[s]” under Rule 11 supporting your

         allegations in Paragraph 82 of Plaintiff’s Complaint that Carmel Clay Schools was

         negligent by “turning a blind eye to the nefarious malfeasance of coaches in the swimming

         world for decades, thus allowing a culture of sexual abuse and rape to persist.”

         ANSWER:



                                                  11
Case 1:20-cv-00320-JMS-DML Document 107-3 Filed 04/30/21 Page 7 of 7 PageID #: 571




         Objection to the extent this interrogatory is calling for a legal conclusion under “Rule 11”

  which Counsel for Plaintiff assumes is Federal Rule of Civil Procedure 11. Objection has this is

  not the appropriate method of bringing a Rule 11 allegation, further Plaintiffs allegations are well

  founded and Carmel Clay pursuit of Rule 11 remedies would be sanctionable.

         This interrogatory is duplicative of interrogatories 11 and 12. Please see my responses to

  interrogatories 11 and 12.




                                                ____________________________
                                                Gabriela Nieves – Date




                                                  12
